179 F.3d 1095
Bruce KILGORE, Appellant,v.STATE of Missouri;  Michael Bowersox, individually and inhis official capacity;  Joseph Warzycki,Prosecuting Attorney, individually andin his official capacity, Appellees.
No. 99-2549EMSL.
United States Court of Appeals,Eighth Circuit
June 15, 1999.

1
Appeal from the United States District Court for the Eastern District of Missouri.

JUDGMENT

2
Bruce Kilgore has appealed the District Court's June 11, 1999 judgment dismissing his 42 U.S.C. Section 1983 complaint.  The court has carefully reviewed the parties' pleadings, and the District Court's judgment is summarily affirmed.  See 8th Cir.  R. 47A(a).


3
Kilgore's motion for a stay of execution of a sentence of death is denied.